Case: 20-20258     Document: 00516321800         Page: 1     Date Filed: 05/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 17, 2022
                                  No. 20-20258                           Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Berenice Del Angel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CR-604


   Before King, Jones, and Duncan, Circuit Judges.
   Per Curiam:*
          Berenice Del Angel was convicted in a bench trial on stipulated facts
   of possession with intent to distribute one kilogram or more of a substance
   containing a detectable amount of heroin. On appeal, Del Angel challenges
   the district court’s denial of her motion to suppress evidence, arguing that
   the traffic stop resulting in her arrest was unconstitutionally prolonged. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20258      Document: 00516321800          Page: 2   Date Filed: 05/17/2022




                                    No. 20-20258


   AFFIRM the denial of her motion to suppress but REMAND to correct an
   error in the district court’s judgment.
                                I. Background
          On July 29, 2018, Richmond Police Officer Larry Ganey observed
   Berenice Del Angel’s car following another vehicle too closely and traveling
   over the speed limit while on a major highway, so Officer Ganey initiated a
   traffic stop. See Tex. Transp. Code §§ 545.351, 545.062(a). The traffic
   stop was recorded by Officer Ganey’s dash camera. Officer Ganey initiated
   the stop near a highway exit so that there was sufficient shoulder to make the
   stop safely.
          The dashcam video shows that, after salutations to the car’s
   occupants, Officer Ganey’s first question to Del Angel was whether she
   speaks English. Then, within a minute of stopping the vehicle in a safe
   location, Officer Ganey asked Del Angel to step out of the vehicle and called
   Officer Carlos Arredondo to serve as an English-Spanish translator. He told
   Officer Arredondo that he was “not gonna write her a ticket or anything.” At
   Officer Ganey’s request, Officer Arredondo asked Del Angel a variety of
   basic questions, including where they were headed, where they were coming
   from, whether she had previous arrests, and whether there was contraband
   in the vehicle. While Officer Arredondo was on the phone with Del Angel,
   Officer Ganey spoke with the other occupants of the car, who were Del
   Angel’s four children.
          At one point, Officer Ganey’s phone was no longer connected to
   Officer Arredondo, so Officer Ganey had to call him back. During that time,
   while waiting for the phone to connect again—three and a half minutes after
   asking Del Angel to step out of the car—Officer Ganey asked her whether
   she had a driver’s license, and she revealed that she did not. She said she had
   an ID card, so he asked her to retrieve it. Once re-connected, Officer




                                             2
Case: 20-20258      Document: 00516321800         Page: 3    Date Filed: 05/17/2022




                                   No. 20-20258


   Arredondo, at Officer Ganey’s request, asked for consent to search the car,
   which Del Angel provided.
          Officer Ganey searched the vehicle for nearly twenty-five minutes.
   During the search, Officer Ganey received the requested report on Del
   Angel’s Texas ID number and asked for her criminal history. Five minutes
   later, dispatch reported Del Angel had no outstanding warrants but had been
   arrested for theft. On the driver side, Officer Ganey found a “strong odor air
   freshener” and loose panels that “had been off recently or off and on quite a
   bit.” In the trunk, he “noticed that there was some recent work or something
   that had been done” to the spare tire well. On the passenger side, Officer
   Ganey believed “there was a lot of tooling around the glove box” because
   “[a] lot of the panels were loose.” After twenty minutes of searching, Officer
   Ganey called to report what he believed was a hidden compartment because
   of “wood screws in the dash” but that he could not “take the dash apart any
   further.” Officer Ganey detained Del Angel in the back of his patrol car. Ten
   minutes later, he found a hidden compartment in the trunk with six one-
   kilogram bundles, four of which contained heroin.
          Del Angel was indicted on one count of possession with intent to
   distribute one kilogram or more of heroin in violation of 21 U.S.C.
   § 841(a)(1), (b)(1)(A). Del Angel moved to suppress evidence, and the
   government opposed. At a suppression hearing, the district court heard
   testimony from two witnesses—law enforcement officers Larry Ganey, who
   conducted the stop, and Carlos Arredondo, who translated Officer Ganey’s
   questions to Spanish for Del Angel over the phone. The district court also
   considered a 17-minute portion of the dashcam video of the stop. The district
   court denied the motion to suppress because “the stop was lawful, the stop
   was not . . . unreasonably prolonged,” and “the defendant validly consented
   to a search of the vehicle.”




                                         3
Case: 20-20258      Document: 00516321800          Page: 4    Date Filed: 05/17/2022




                                    No. 20-20258


          Del Angel was subsequently convicted in a bench trial. The district
   court sentenced her to 121 months of imprisonment followed by five years of
   supervised release. Del Angel timely appeals, challenging the denial of her
   motion to suppress evidence.
                          II. Standard of Review
          Reviewing the denial of a motion to suppress, this court applies de
   novo review to the district court’s legal conclusions and reviews factual
   findings for clear error. United States v. Andres, 703 F.3d 828, 832 (5th Cir.
   2013). The suppression ruling may be affirmed “on any basis established by
   the record,” United States v. Powell, 732 F.3d 361, 369 (5th Cir. 2013)
   (quoting United States v. Ibarra–Sanchez, 199 F.3d 753, 758 (5th Cir. 1999)),
   and “should be upheld if there is any reasonable view of the evidence to
   support it,” United States v. Massi, 761 F.3d 512, 520 (5th Cir. 2014) (quoting
   United States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en banc))
   (internal quotation marks omitted). The evidence is viewed in the light most
   favorable to the prevailing party, here the government. See United States v.
   Glenn, 931 F.3d 424, 428 (5th Cir.), cert. denied, 140 S. Ct. 563 (2019).
                                III. Discussion
          Del Angel argues, first, that because Officer Ganey’s mission ended
   at the moment he told Officer Arredondo that he would not give Del Angel a
   ticket for the initial infractions, any detention after that moment was a
   violation of her rights under the Fourth Amendment. Second, Del Angel
   argues that, because the mission ended, her later consent was tainted by the
   earlier Fourth Amendment violation. We address these arguments in turn,
   and then address the clerical error in the district court’s judgment.




                                          4
Case: 20-20258        Document: 00516321800           Page: 5   Date Filed: 05/17/2022




                                       No. 20-20258


                                           A.
          “The stopping of a vehicle and detention of its occupants constitutes
   a ‘seizure’ under the Fourth Amendment.” United States v. Brigham, 382
   F.3d 500, 506 (5th Cir. 2004) (en banc). Under Supreme Court precedent
   and our own precedent, “routine traffic stops, whether justified by probable
   cause or a reasonable suspicion of a violation[,]” are treated as Terry stops.
   Id. “[T]he legality of [such] investigatory stops is tested in two parts.” Id.
   First, we “examine whether the officer’s action was justified at its inception,
   and then inquire whether the officer’s subsequent actions were reasonably
   related in scope to the circumstances that justified the stop.” Id.; see Terry v.
   Ohio, 392 U.S. 1, 19-20 (1968). Del Angel’s appeal challenges only the second
   prong: the reasonableness of Officer Ganey’s actions subsequent to the initial
   stop. Del Angel points to Rodriguez v. United States, 575 U.S. 348, 354 (2015),
   to stand for the proposition that an officer unlawfully prolongs a traffic stop
   when he continues to detain someone after deciding not to issue a ticket for
   the traffic violations. But this argument is contrary to not only the general
   principles of Fourth Amendment reasonableness analysis but also the explicit
   language in Rodriguez.
          The “touchstone of the Fourth Amendment is reasonableness,”
   Florida v. Jimeno, 500 U.S. 248, 250 (1991), and reasonableness is measured
   “in    objective     terms     by      examining      the    totality   of   the
   circumstances. . . . eschew[ing] bright-line rules, instead emphasizing the
   fact-specific nature of the reasonableness inquiry.” Ohio v. Robinette, 519
   U.S. 33, 39 (1996). What Del Angel argues for is inconsistent with Fourth
   Amendment reasonableness analysis for two reasons: by introducing both
   subjective intent as well as a bright-line rule into the analysis.
          First, Del Angel implicitly asks us to introduce an officer’s subjective
   beliefs into the objective reasonableness analysis. She does so by founding her




                                            5
Case: 20-20258         Document: 00516321800                Page: 6       Date Filed: 05/17/2022




                                           No. 20-20258


   challenge solely on the statement from Officer Ganey to Officer Arredondo
   (in English) 1 that Officer Ganey did not intend to issue a ticket for the initial
   traffic violations. Cf. United States v. Bams, 858 F.3d 937, 943 (5th Cir. 2017)
   (noting that the “subjective motivations of police are deemed irrelevant as
   long as their conduct does not exceed what they are objectively authorized to
   do” while analyzing prong one of Terry (quoting United States v. Gillyard, 261
   F.3d 506, 509 (5th Cir. 2001))). That statement represents Officer Ganey’s
   subjective intentions to exercise discretion and not issue a ticket during the
   stop. The fact that he subjectively thought, or even articulated, an intent not
   to ticket her is irrelevant here.
           Instead, we must consider only the objective evidence of
   reasonableness during the stop given the totality of the circumstances.
   Robinette, 519 U.S. at 39. In conducting that analysis, “[c]ourts . . . inquire
   whether the officer’s subsequent actions were reasonably related in scope to
   the circumstances that justified the stop.” Brigham, 382 F.3d at 506.
   Contrary to Del Angel’s assertions, Rodriguez teaches that “[l]ike a Terry
   stop, the tolerable duration of police inquiries in the traffic-stop context is
   determined by the seizure’s ‘mission’—to address the traffic violation that
   warranted the stop and attend to related safety concerns.” 575 U.S. at 354
   (emphasis added) (citations omitted) (quoting Illinois v. Caballes, 543 U.S.
   405, 407 (2005)). And elaborating on what the “related safety concerns”
   might be, the Court continued:
           Beyond determining whether to issue a traffic ticket, an
           officer’s mission includes “ordinary inquiries incident to [the
           traffic] stop.” Typically such inquiries involve checking the

           1
              The record offers no direct evidence that either officer told Del Angel that she
   would not be receiving a ticket for the initial infractions of speeding and following too close.
   It only shows that, at most, Officer Ganey told Officer Arredondo that he did not intend to
   issue a ticket for those violations.




                                                  6
Case: 20-20258      Document: 00516321800          Page: 7    Date Filed: 05/17/2022




                                    No. 20-20258


           driver’s license, determining whether there are outstanding
           warrants against the driver, and inspecting the automobile’s
           registration and proof of insurance. These checks serve the
           same objective as enforcement of the traffic code: ensuring that
           vehicles on the road are operated safely and responsibly.
   Id. at 355 (emphasis added) (citations omitted) (quoting Caballes, 543 U.S. at
   408).
           Each and every action Officer Ganey took comported with that
   mission. After stopping Del Angel for committing traffic violations, he
   realized that Del Angel did not speak English, so he called a translator to ask
   her the routine questions often associated with traffic stops. He kept her
   stopped for three-and-a-half minutes while reaching the translator and
   resolving minor technical difficulties related to that process. He then learned
   that Del Angel did not have a driver’s license, which in and of itself provided
   independent probable cause to detain her for longer, and even to arrest her.
   See Snyder v. State, 629 S.W.2d 930, 934 (Tex. Crim. App. 1982) (en banc);
   see also Dew v. State, 214 S.W.3d 459, 462 (Tex. App.—Eastland 2005, no
   pet.) (“Because appellant committed a misdemeanor by driving without a
   driver’s license, [the officer] had probable cause to arrest.”). Looking to the
   totality of the circumstances, nothing in that chain of events was objectively
   unreasonable. To hold otherwise—that an officer’s single action of stating
   that he did not intend to issue a ticket for the initial infraction—would create
   the exact type of bright-line rule that we have consistently and resolutely
   eschewed. Robinette, 519 U.S. at 39.




                                          7
Case: 20-20258         Document: 00516321800               Page: 8      Date Filed: 05/17/2022




                                          No. 20-20258


           Furthermore, in her appellate brief Del Angel analogizes the facts of
   this case to cases from our court and the Tenth Circuit 2 arguing that an
   officer’s decision not to issue a ticket for initial traffic violations (as occurred
   here) is akin to when an officer learns that a “driver had not committed the
   suspected traffic violation that had justified the initial stop.” The factual
   distinction between the present case and these cases is self-evident—in those
   cases the constitutional grounds for the stop dissipated when the officer
   realized that the suspected, illegal act had not occurred, meaning that the
   officers in those cases did not have a choice whether to issue a ticket. See, e.g.,
   United States v. McSwain, 29 F.3d 558, 561 (10th Cir. 1994) (“Trooper Avery
   stopped Mr. McSwain for the sole purpose of ensuring the validity of the
   vehicle’s temporary registration sticker. Once Trooper Avery approached
   the vehicle on foot and observed that the temporary sticker was valid and had
   not expired, the purpose of the stop was satisfied.”). 3 That is entirely
   different than the situation here, where Officer Ganey explicitly did have a
   choice, and made that choice by not issuing a ticket (as was within his
   discretion). Accordingly, the district court did not err in finding that the stop
   lawfully continued beyond Officer Ganey’s decision not to issue a ticket for
   the initial infractions.



           2
              See, e.g., United States v. Valadez, 267 F.3d 395, 396 (5th Cir. 2001) (deciding a
   case where the initial stop was premised on the degree of window tinting and the expiration
   of a registration sticker, which were found to be legal and valid, respectively).
           3
              Del Angel’s other references to our precedent strain credibility. Pointing to an en
   banc decision of our court in United States v. Brigham, 382 F.3d 500 (5th Cir. 2004), Del
   Angel argues that Officer Ganey had nothing “to investigate related to the stop’s
   justification because he had already decided not to issue a ticket.” In Brigham, the officer
   (like here) stopped a car for following too closely behind another vehicle. Id. at 504. There,
   our court reiterated that running a computer check on both “a driver’s license and vehicle
   registration . . . during a traffic stop” are “inquiries [that] are within the scope of
   investigation attendant to the traffic stop.” Id. at 508 (emphasis added).




                                                 8
Case: 20-20258      Document: 00516321800           Page: 9    Date Filed: 05/17/2022




                                     No. 20-20258


                                          B.
          Next, Del Angel argues that her consent to search the vehicle was not
   an independent act of free will, and as such, it did not dissipate the taint of
   the prior Fourth Amendment violation. See United States v. Chavez-
   Villarreal, 3 F.3d 124, 127 (5th Cir. 1993) (“Consent to search may, but does
   not necessarily, dissipate the taint of a fourth amendment violation.”). This
   argument, of course, relies on the premise that there in fact was a Fourth
   Amendment violation. Since we find that premise false, there was no
   violation that tainted Del Angel’s consent. Accordingly, the district court did
   not err.
                                          C.
          The parties agree that the district court’s judgment contains a clerical
   error: it indicates that Del Angel pleaded guilty, but in reality she had a bench
   trial. “[T]he court may at any time correct a clerical error in a judgment.”
   Fed. R. Crim. P. 36. Rule 36 is the appropriate vehicle to correct errors
   in the written judgment that do not substantively alter the orally announced
   sentence. United States v. Spencer, 513 F.3d 490, 491-92 (5th Cir. 2008). Our
   court has remanded a case to the district court to correct exactly the same
   error. United States v. Garcia, 604 F.3d 186, 191 (5th Cir. 2010) (“Garcia
   pleaded not guilty, and his guilt was determined by the court after a bench
   trial, but the judgment erroneously states that he pleaded guilty. On remand,
   the district court must correct the error.”). We do the same today.
                                IV. Conclusion
          For the foregoing reasons we AFFIRM the district court’s denial of
   Del Angel’s motion to suppress and REMAND to the district court to
   correct the error in the judgment identified by the parties.




                                          9